DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 14, and 15, the applicant claims first data of tire pressure sensors in a stopping state and a running state. It is not clear to the examiner how first data could be in two different states. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, the examiner will interpret the claims as data of tire pressure in a stopping state and data of tire pressure in a moving state.
With respect to claims 1, 14, and 15, the applicant claims “performing fault detection according to the first data of the tire pressure sensors in the stopping state and/or the running state”. It is not clear to the examiner if the fault detection is performed only in the stopping state, or only in the running state or in the stopping state and the running state since some steps recited in the dependent claims are performed only in the stopping state, or only in the running state. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.
Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on independent claim 1 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining data and performing fault detection and outputting a fault detection result.
The limitation of performing fault detection, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, performing a fault detection in the context of this claim encompasses the user mentally comparing data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a processor to perform the fault detection. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Regarding the additional limitations of obtaining first data and outputting a fault detection result, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (a processor) to perform the process. In particular, the obtaining step is recited at a high level of generality (i.e. as a general means of data collection), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The outputting step is also recited at a high level of generality (i.e. as a general means of outputting a result), and amounts to mere post solution output, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of obtaining data and outputting a result, the examiner submits that these limitations are insignificant extra-solution activities. A conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of obtaining data and outputting a result are well-understood, routine, and conventional activities because the background recites that said steps are currently on vehicles (Paragraph 0004). MPEP 2106.05(d)(II), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Dependent claim(s) 2-13 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-13 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claim(s) 1-15 is/are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne et al US 2002/0130771 A1 (hence Osborne).
In re claims 1, 14, and 15, Osborne discloses a system for remotely sensing the temperature and pressure in vehicle tires whether moving or stationary (Abstract) and teaches the following:
obtaining first data of tire pressure sensors of a vehicle in a stopping state and a running state (Paragraph 0039); and performing fault detection according to the first data of the tire pressure sensors in the stopping state and/or the running state, and outputting a fault detection result (Paragraphs 0039-0040 and 0066)
In re claim 10, Osborne teaches the following:
if it is detected that among the tire pressure sensors, there is a sixth tire pressure sensor of which the electricity quantity is less than a preset electricity quantity threshold in the stopping state or the running state, outputting a ninth fault signal and an identifier of the sixth tire pressure sensor, wherein the ninth fault signal indicates that there is a tire pressure sensor of which the electricity quantity is insufficient (Paragraphs 0089, 0171, 0205, 0209, and 0213)
In re claim 12, Osborne teaches the following:
sending a low-frequency trigger signal to the tire pressure sensors when the vehicle is in the stopping state; and receiving the first data of the tire pressure sensors in the stopping state returned by the tire pressure sensors according to the low-frequency trigger signal (Paragraphs 0209, and 0212-0213)
In re claim 13, Osborne teaches the following:
receiving high-frequency signals sent by the tire pressure sensors when the vehicle is in the running state; and parsing the high-frequency signals to obtain the first data of the tire pressure sensors in the running state (Claims 16-17)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Niekerk, US 2002/0092345 A1 discloses a wireless tire inflation pressure measurement device to obtain inflation pressure information for a tire of a vehicle where tire pressure and location monitoring and status indication may be operative throughout all driving and stopping conditions of the vehicle.
Tsujita US 2003/0110851 A1 discloses apparatuses and methods for monitoring the condition of a tire, and, more particularly, to apparatuses and methods for wirelessly monitoring the condition of a tire, such as air pressure, to enable a driver to monitor that tire condition in a passenger compartment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669